20-05027-rbk Doc#104 Filed 10/15/20 Entered 10/15/20 20:56:18 Main Document Pg 1 of
                                         8



               IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION

    In re:                                  §
                                            § Chapter 11
    KrisJenn Ranch, LLC,                    §
                                            §
    Debtor                                  § Case No. 20-50805
                                            §


    KrisJenn Ranch, LLC, KrisJenn Ranch,§
    LLC–Series Uvalde Ranch, and KrisJenn
                                        §
    Ranch, LLC–Series Pipeline ROW, as  §
    successors in interest to Black Duck§
    Properties, LLC,                    §
                                        § Adversary No. 20-05027
    Plaintiffs,                         §
                                        §
    v.                                  §
                                        §
    DMA Properties, Inc. and Longbranch §
    Energy, LP,                         §
                                        §
    Defendants.                         §


    DMA Properties, Inc. and Frank Daniel §
    Moore,                                   §
                                             §
    Cross-Plaintiff/Third-Party Plaintiff,   §
                                             §
    v.                                       § Adversary No. 20-05027
                                             §
    KrisJenn Ranch, LLC, KrisJenn Ranch, §
    LLC–Series Uvalde Ranch, and KrisJenn §
    Ranch, LLC–Series Pipeline ROW, Black §
    Duck Properties, LLC, Larry Wright, and §
    John Terrill,                            §
                                             §
    Cross-Defendants/Third-Party Defendants. §




                                            1
20-05027-rbk Doc#104 Filed 10/15/20 Entered 10/15/20 20:56:18 Main Document Pg 2 of
                                         8



                    DMA AND MOORE’S RESPONSE IN OPPOSITION
                          TO TCRG’S MOTION TO QUASH
          Moore and DMA Properties, Inc. (collectively, “DMA”) oppose TCRG’s motion to

   quash. Although TCRG put forward a glut of objections, TCRG has not established any basis

   for quashing the entire subpoena, nor has TCRG carried its burden of establishing any privilege

   applies. Because the deposition and related documents are central to DMA’s claims in this case

   and because the subpoena does not impose an undue burden on TCRG, the Court should deny

   TCRG’s motion.
                                        BACKGROUND
          This case concerns the parties’ respective rights and interests in a pipeline right-of-way.

   Relevant here, Moore and Larry Wright were previously the managers and 50/50 members

   (through their respective entities) of Black Duck Properties, LLC. In 2018, Moore resigned

   from Black Duck and exchanged his entity’s 50% interest in Black Duck for, among other things,

   a 20% net-profits interest in the right-of-way that attaches and runs with the land. DMA—one

   of Moore’s entities—received the 20% net profits interest.

          Almost immediately after Moore resigned, Wright executed a secret plan sell the right-

   of-way to TCRG. Neither Wright nor TCRG disclosed their plans to Moore.

          TCRG closed on the right-of-way in April 2018. When DMA informed TCRG about

   DMA’s interest in the right-of-way, TCRG claimed that Wright had failed to disclose DMA’s

   interest and directly accused Wright of fraud. Ex. 1 (Crockett Email). Although TCRG initially

   stated that it would not recognize DMA’s interest, TCRG later forced Wright to rescind the

   sale of the right-of-way on the ground that Wright had failed to disclose DMA’s interest after

   the extent of Wright’s fraud became clear. Ex. 2 (Compromise Agreement).

          As this brief factual background shows, TCRG played an integral role in Wright’s

   attempts to deal the right-of-way and ignore DMA’s interest. Indeed, TCRG even briefly owned

   the right-of-way until TCRG forced Wright to rescind the sale because of Wright’s fraudulent

   conduct. In this context, TCRG’s deposition and related document production are critical to


                                                  2
20-05027-rbk Doc#104 Filed 10/15/20 Entered 10/15/20 20:56:18 Main Document Pg 3 of
                                         8



   establishing the details of Wright’s fraud and the extent of his efforts to elide DMA’s interest.

                                           ARGUMENT
          Rule 45 allows nonparties to modify or quash a subpoena if the subpoena (1) fails to allow

   a reasonable time to comply; (2) requires compliance more than 100 miles away from where the

   nonparty resides, is employed, or regularly transacts business in person; (3) requires disclosure

   of privileged or protected matter; or (4) subjects the nonparty to an undue burden. F ED. R. CIV.

   P. 45(d)(3)(A); FED. R. CIV. P. 45(c)(1)(A). Further, when faced with an objection under Rule

   45, federal courts favor modification of the subpoena, not outright quashing. See Dynamic 3D

   Geosolutions, LLC, v. Schlumberger Ltd., 2014 WL 12489689, at *2 (W.D. Tex. 2014).

          TCRG has raised every one of these potential objections. DMA addresses each in turn.

   I.     The subpoena allows a reasonable time for compliance.
          First, TCRG claims that the subpoena did not allow a reasonable time for compliance.

   But TCRG was served with the subpoena approximately 30 days before the noticed deposition

   date, and approximately 20 days before the due date for documents requested by the subpoena.

   In federal court, 30 days is the default time period for discovery requests and document

   productions, and parties are routinely required to conduct privilege reviews in that time span.

   See, e.g., Cisneros v. Dollar Tree Stores, Inc., 2016 WL 11584849, at *3 (W.D. Tex. 2016) (denying

   motion to quash and requiring party to serve privilege log within 19 days). At this point, it has

   been over 30 days since service of the subpoena, and TCRG has still not produced any

   documents. Finally, to the extent the Court determines TCRG is entitled to more time to

   respond, that is a basis for modifying the subpoena, not quashing it. See Dynamic 3D, 2014 WL

   12489689, at *2.

   II.    TCRG resides within 100 miles of the place of compliance.
          Rule 45 states that a subpoena may command a person to attend a deposition or produce

   documents “within 100 miles of where the person resides, is employed, or regularly transacts

   business in person.” FED. R. CIV. P. 45(c)(1)–(2). So long as the subpoena complies with these


                                                   3
20-05027-rbk Doc#104 Filed 10/15/20 Entered 10/15/20 20:56:18 Main Document Pg 4 of
                                         8



   requirements, it may be served “at any place within the United States.” F ED. R. CIV. P.

   45(b)(2).

          TCRG suggests that the subpoena violates Rule 45’s geographic requirements because

   TCRG is located in Fort Worth. In this vein, TCRG correctly points out that DMA’s counsel

   is located in Austin, while this bankruptcy case is pending in San Antonio. But under Rule 45,

   both of those facts are irrelevant; instead, what matters is whether the deposition and

   production of documents are to occur within 100 miles of where TCRG resides. F ED. R. CIV. P.

   45(c)(1)–(2).1 Here, the subpoena states that the deposition will occur by Zoom—in light of the

   Covid-19 pandemic—and that the documents shall be produced electronically. TCRG can

   comply with both of these obligations from Fort Worth, and nothing in the subpoena requires

   compliance more than 100 miles from where TCRG resides.

   III.   TCRG has not carried its burden of establishing that any privilege applies.
          TCRG has also not established that any of the documents sought by the subpoena are

   privileged. As the party asserting the privilege, TCRG bears the burden of establishing that the

   privilege applies as to each document or communication withheld. See EEOC v. BDO USA,

   LLP, 876 F.3d 690, 695 (5th Cir. 2017); see also FED. R. CIV. P. 26(b)(5)(A)(ii). Privilege

   objections “objections can only be sustained if they are both properly asserted and the facts

   supporting the privileges are established by the evidence, not merely declared by lawyer

   argument. Estate of Manship v. United States, 232 F.R.D. 552, 561 (M.D. La. 2005). Put a

   different way, “the mere assertion of a lawyer that responsive materials on information are

   1TCRG cites several cases for the proposition that this Court cannot subpoena TCRG for
   documents located outside of this district. However, those cases have all been mooted by
   amendments to the federal rules. The rules previously required subpoenas to issue from “the
   court for the district in which the production or inspection is to be made.” See Nat. Gas Pipeline
   Co. v. Energy Gathering, Inc., 2 F.3d 1397, 1406 (5th Cir. 1993). But Rule 45 now requires the
   subpoena to issue “from the court where the action is pending.” F ED. R. CIV. P. 45(a)(2).
   Subsequent amendments have also emphasized that “Unlike the prior rule, place of service is
   not critical to place of compliance.” FED. R. CIV. P. 45 Advisory Committee Note (2013
   Amendments).


                                                   4
20-05027-rbk Doc#104 Filed 10/15/20 Entered 10/15/20 20:56:18 Main Document Pg 5 of
                                         8



   attorney-client privileged or protected by the work product doctrine is not evidence establishing

   that the information is privileged.” Id.

           Here, TCRG has not come close to justifying its privilege objections. TCRG has not

   even produced a privilege log, which makes it impossible to assess whether the documents and

   communications withheld are actually privileged or not. See, e.g., Cisneros v. Dollar Tree Stores,

   Inc., 2016 WL 11584849, at *3 (“The failure to supply a privilege log is a significant

   omission[] . . . [because Rule 26 requires] that sufficient information must be disclosed to allow

   the other parties to evaluate the applicability of the privilege or protection.”). Further, TCRG’s

   bare assertion that the documents would be potentially subject to the attorney-client and work

   product privilege is insufficient to sustain TCRG’s privilege objections. This is true even when

   a subpoena requests legal files from an attorney. See Manship, 232 F.R.D. at 561 (reiterating that

   there is “[n]o exception . . . for relevant and responsive documents contained in an attorney’s

   legal files”).

           Even if TCRG had supported its privilege objections or established that some

   documents were confidential or trade secret, those objections would not provide a basis for

   quashing the subpoena outright. As observed above, federal courts favor modification of

   subpoenas, not quashing them outright. See Dynamic 3D Geosolutions, LLC, v. Schlumberger

   Ltd., 2014 WL 12489689, at *2 (W.D. Tex. 2014). And, here, TCRG’s privilege objections do

   not provide any basis for quashing at all—TCRG can simply provide a privilege log and initially

   withhold those documents under the federal rules.

   IV.     The subpoena seeks relevant documents and does not impose an undue burden on
           TCRG.
           Finally, TCRG complains that the document requests impose an undue burden on

   TCRG because they request TCRG’s documents and communications related to the right-of-

   way. As an initial matter, DMA’s document requests are specific, detailed, and targeted. But

   more important, TCRG has made no showing that the volume of documents requested would

   be overwhelming large, nor has TCRG explained why it cannot simply conduct a privilege

                                                   5
20-05027-rbk Doc#104 Filed 10/15/20 Entered 10/15/20 20:56:18 Main Document Pg 6 of
                                         8



   review of those documents as required by the federal rules. Indeed, the obligation to produce a

   privilege log is an obligation imposed by the federal rules—and is not an undue burden simply

   because attorneys dislike privilege logs.

             TCRG baselessly claims that the documents sought by the subpoena “serve[] no useful

   function.” Mot. Quash [#84] at 4. Yet TCRG was a party to a suit related to this dispute in state

   court, and TCRG’s role in purchasing the right-of-way from Wright is central to DMA’s claims

   that Wright fraudulently sought to sell the right-of-way while ignoring DMA’s interest. This is

   not mere argument—TCRG’s own lawyer has accused Wright of fraud. See Ex. 1 (Crockett

   Email).

             In short, the documents sought by the subpoena are highly relevant to this lawsuit, and

   TCRG has not shown that their production would impose an undue burden on TCRG. What’s

   more, DMA has taken reasonable steps to avoid imposing an undue burden on TCRG, including

   by allowing TCRG to appear for the deposition remotely and to produce documents

   electronically as well. Cf. FED. R. CIV. P. 45(d)(2).

                                          CONCLUSION
             The Court should deny TCRG’s motion to quash because DMA’s subpoena complies

   with Rule 45 and seeks information that is highly relevant to DMA’s claims in this lawsuit.

   Moreover, TCRG has not shouldered its burden of establishing any of its privilege objections.

   Alternatively, DMA asks the Court to modify the subpoena instead of quashing it, and require

   TCRG to promptly respond.




                                                    6
20-05027-rbk Doc#104 Filed 10/15/20 Entered 10/15/20 20:56:18 Main Document Pg 7 of
                                         8



                                                  Respectfully submitted,

                                                  /s/ Christopher S. Johns
                                                  Christopher S. Johns
                                                  State Bar No. 24044849
                                                  Christen Mason Hebert
                                                  State Bar No. 24099898
                                                  JOHNS & COUNSEL PLLC
                                                  14101 Highway 290 West, Suite 400A
                                                  Austin, Texas 78737
                                                  512-399-3150
                                                  512-572-8005 fax
                                                  cjohns@johnsandcounsel.com
                                                  chebert@johnsandcounsel.com
                                                  /s/ Timothy Cleveland
                                                  Timothy Cleveland
                                                  State Bar No. 24055318
                                                  Austin H. Krist
                                                  State Bar No. 24106170
                                                  CLEVELAND | TERRAZAS PLLC
                                                  4611 Bee Cave Road, Suite 306B
                                                  Austin, Texas 78746
                                                  512-689-8698
                                                  tcleveland@clevelandterrazas.com
                                                  akrist@clevelandterrazas.com
                                                  /s/ Natalie F. Wilson
                                                  Natalie F. Wilson
                                                  State Bar No. 24076779
                                                  LANGLEY & BANACK
                                                  745 East Mulberry Avenue, Suite 700
                                                  San Antonio, Texas 78212
                                                  210-736-6600
                                                  210-735-6889 fax
                                                  nwilson@langleybanack.com
                                                  Andrew R. Seger
                                                  State Bar No. 24046815
                                                  KEY TERRELL & SEGER
                                                  4825 50th Street, Suite A
                                                  Lubbock, Texas 79414
                                                  806-793-1906
                                                  806-792-2135 fax
                                                  aseger@thesegerfirm.com
                                                  Attorneys for Frank Daniel Moore
                                                  and DMA Properties, Inc.

                                         7
20-05027-rbk Doc#104 Filed 10/15/20 Entered 10/15/20 20:56:18 Main Document Pg 8 of
                                         8



                                       CERTIFICATE OF SERVICE
            I hereby certify that on October 15, 2020 a true and correct copy of the foregoing
   document was transmitted to each of the parties via the Court’s electronic transmission
   facilities and/or via electronic mail as noted below. For those parties not registered to receive
   electronic service, a true and correct copy of the foregoing document was served by United
   States Mail, first class, postage prepaid, at the address noted below.

    Ronald J. Smeberg                                 Michael Black
    Charles John Muller, IV                           BURNS & BLACK PLLC
    MULLER SMEBERG, PLLC                              750 Rittiman Road
    111 W. Sunset                                     San Antonio, TX 78209
    San Antonio, TX 78209                             mblack@burnsandblack.com
    ron@smeberg.com
    john@muller-smeberg.com                           Jeffery Duke
                                                      DUKE BANISTER MILLER & MILLER
    Counsel for KrisJenn Ranch, LLC,                  22310 Grand Corner Drive, Suite 110
    Krisjenn Ranch, LLC, Series Uvalde                Katy, TX 77494
    Ranch, KrisJenn Ranch, LLC, Series                jduke@dbmmlaw.com
    Pipeline Row
                                                      Counsel for Longbranch Energy, LP
    Ronald J. Smeberg                                 Shane P. Tobin
    THE SMEBERG LAW FIRM, PLLC                        OFFICE OF THE U.S. TRUSTEE
    2010 W Kings Hwy                                  903 San Jacinto Blvd, Room 230
    San Antonio, TX 78201-4926                        Austin, Texas 78701
    ron@smeberg.com                                   shane.p.tobin@usdoj.gov

    Counsel for Black Duck Properties, LLC            United States Trustee
    William P Germany                                 John Terrill
    BAYNE, SNELL & KRAUSE                             12712 Arrowhead Lane
    1250 N.E. Loop 410, Suite 725                     Oklahoma City, OK 73120
    San Antonio, TX 78209
    wgermany@bsklaw.com                               Third Party-Defendant, pro se

    Counsel for Larry Wright
    Laura L. Worsham
    JONES, ALLEN & FUQUAY, L.L.P.
    8828 Greenville Avenue
    Dallas, TX 75243
    lworsham@jonesallen.com

    Counsel for McLeod Oil, LLC

                                                 /s/ Christopher S. Johns
                                                 Christopher S. Johns


                                                  8
